Citation Nr: 1339026	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  09-38 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel






INTRODUCTION

The Veteran had active duty from May 12, 1966 to April 14, 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for a left leg disability to include degenerative joint disease of the left femur and left knee, tinnitus, and denied service connection for a low back disability to include degenerative arthritis of the lumbar spine and a malaria - type infection.  In December 2008, the Veteran submitted a notice of disagreement with the denial of service connection for his low back and the rating assigned for his left leg.  He subsequently perfected his appeal in August 2009.

In March 2011, the Board remanded the Veteran's left leg and low back claims as an inferred claim for TDIU due to service connected disability under Rice v. Shinseki, 22 Vet App. 447 (2009), to the Appeals Management Center (AMC) for further evidentiary development.

In July 2012, the Board denied a rating in excess of 10 percent for the Veteran's left leg disability to include degenerative changes to his left femur and left knee based on limitation of flexion, but granted separate rating for the Veteran's left leg based on limitation of extension.  The Board remanded the Veteran's low back disability claim and TIDU claim to the AMC for further evidentiary development.  The Veteran's low back disability claim was recertified to the Board in February 2013; afterwards, the Board requested a VHA opinion regarding the Veteran's low back disability in May 2013.

In July 2013, the Board granted service connection the Veteran's low back disability and remanded the Veteran's claim for TDIU because the Board's grant of service connection for a low back disability would affect the resolution of the Veteran's TDIU claim.  The Board instructed the RO/AMC to assign a disability rating and effective date for the Veteran's low back disability and readjudicate the Veteran's claim for TDIU.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998). 

A review of the records reflects AMC assigned a 10 percent disability rating and May 2007 effective date for the Veteran's low back disability in July 2013.  The AMC then readjudicated the Veteran's TDIU claim in an August 2013 Supplemental Statement of the Case (SSOC) and notified the Veteran of his appellate rights.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.


FINDINGS OF FACT

1.  The Veteran is service connected for degenerative joint disease of the left leg with embedded shrapnel and scars, rated at 10 percent disabling; left leg limitation of extension, rated at 10 percent disabling; degenerative arthritis or the lumbar spine rated at 10 percent disabling; tinnitus rated at 10 percent disabling; and posttraumatic stress disorder (PTSD) rated at 30 percent disabling; the combined total disability rating is 50 percent.

2.  The evidence of record does not show that the Veteran is unable to secure and follow substantially gainful occupation by reason of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for the assignment of a total disability rating based on individual unemployability as a result of service connected disabilities are not met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.19 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

VCAA

With regard to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21   (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to the initial adjudication of the Veteran's claim, a letter dated in March 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio at 187.

Additionally, the March 2011 letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist, the Board acknowledges that the Veteran was provided form 21-8940 (Veteran's application for increased compensation based on unemployability).  To date, the Veteran has not returned this filled out form to VA.  As such, VA must rely on the record to determine the Veteran's employment history and/or schooling and other training.  The Board notes "[t]he duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Brokowski v. Shinseki, 23 Vet. App. 79, 89 (2009) (VA is not obligated to embark on an "unguided safari" to seek all potentially relevant records.).  Rather, VA's "duty" is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role.  Id. at 190, 193.  Accordingly, the Board finds the VA has met its duty to assist the Veteran in development of his employment history and/or schooling and other training. 

In determining the effect the Veteran's disabilities have on the Veteran's ability to retain gainful employment, the Board references the various VA examinations the Veteran has been provided by VA over the course of this appeal the most recent examination being in May of 2011.  The Board notes that each examination provides either an analysis of the Veteran's occupational impairment or impact on the Veteran's activities of daily living (ADL).  These examination taken together provide the Board with a reasonable clinical analysis of the impact the Veteran's disabilities have on his ability to retain gainful employment.  Additionally, the Board notes that the Veteran has not contended that his disabilities have worsened since the respective VA examinations.  As such, the Board finds that taken as whole the Veteran's VA examinations that fulfill VA duty to assist in development of the Veteran's claim.


The Board acknowledges that in the Veteran's May 2012 statement he mentions seeking Social Security benefits.  In particular the Veteran states: 

[the] final years of my working life contributed nothing to the Social Security amount I might anticipate at normal retirement, and the exhaustion of my savings to endure the unemployment caused me to have to file for Social Security at the earliest possible time, thus lessening that income as well.

From the context of the above statement, the Board reason that the Veteran is referring to Social Security Retirement benefits.  The Board notes that Social Security Retirement Benefits records do not pertain to a disability, and therefore are not relevant.  Additionally, the Veteran has not identified any treatment records aside from those that are already of record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2013).  Disabilities resulting from a common etiology or affecting a single body system are considered one disability for the purpose of reaching the 60 percent single disability or 40 percent disability in combination with others.  See 38 C.F.R. § 4.16(a)(2)-(3) (2013).

Where these percentage requirements are not met, entitlement to benefits on an extra-schedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disabilities, and consideration is given to the veteran's background including his or her employment and educational history.  See 38 C.F.R. § 4.16(b) (2013).  The Board notes that it cannot assign an extra-schedular rating in the first instance.  Instead, it must specifically adjudicate whether to refer a case to the Director of C&P Services for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).  

For purposes of a possible extra-schedular evaluation under 38 C.F.R. § 4.16(b), the Board emphasizes that entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is currently rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue should be addressed under 38 C.F.R. § 4.16(b).


Analysis

The Veteran contends that his back and knee preclude him from gainful employment.

The Board first notes that outside of a period of convalescence in July 2009 to October 2009 the Veteran's combined disability has not exceeded a total rating of 50 percent according to Table 1 of 38 C.F.R. § 4.25.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.25 (2013); see also 38 C.F.R. § 4.26 (2013).  The Veteran has not had any service-connected disabilities ratable at 40 percent or more, and his total disability rating is less than 70 percent.  Moreover, in view of the varying etiologies of the Veteran's numerous service-connected disabilities, such disabilities may not be considered one 60 percent disability, as may be permitted under certain circumstances detailed in 38 C.F.R. § 4.16(a).  Therefore, his service-connected disabilities do not meet the percentage rating standards for schedular TDIU.  See 38 C.F.R. § 4.16(a) (2013).  Nonetheless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extra-schedular basis under the provisions of 38 C.F.R. § 4.16(b) .  See also Bowling, 15 Vet. App. at 6.  For a veteran to prevail on a claim of entitlement to TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough; the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Having reviewed the record, the Board finds no persuasive evidence suggesting that the Veteran is unemployable due to his service-connected disabilities or that his case is outside the norm, warranting extra-schedular consideration.

Turning to the Veteran education and occupation history, the record indicates that the Veteran has completed high school and reports in his April 2010 VA examination that he has had 3 years of post-secondary education in criminal justice.  He also reports that he was employed, as a police officer from 1975 to 1981, worked for 7 years with air separation, was an engineer in a chemical plant, and last worked in 2000 as an engineer consultant.  In 2000, he claims his contract was canceled and he had to stop working due to his knee and back condition. 

The Board now turn to the VA examinations afforded the Veteran to determine the effect his disabilities have on his ability to retain gainful employment.  In a September 8, 2007 examination of the Veteran's muscles and September 29, 2007, examination of the Veteran's joints, the same VA examiner indicated that the Veteran was retired and did not indicate what impact the Veteran's joint would have on his occupational ability.  However, he does indicate in both examinations that the Veteran's disability would have no impact on his activities of daily living.

In examination of the Veteran's spine in September 29, 2007, by a different VA examiner, the Veteran indicated that he had to stop working in 2001 due to his knee and back.  This examiner states that the Veteran's spine does impact his activities of daily living, but specifies that that it does not affect his eating grooming, bathing, toileting, dressing, recreational activities, or driving.  The VA examiner further indicates that the Veteran can "walk normal."

In April of 2010, the Veteran was provided a VA examination to assess his PTSD.  In this examination the VA examiner noted that the Veteran's PTSD caused occasional decrease in work efficiency and periods of inability to perform occupational tasks due to PTSD signs and symptoms, but the VA examiner indicates the Veteran was found to have generally satisfactory functioning.  In this examination, the Veteran reported losing jobs because of his anger dyscontrol and bad "attitude." 

In August 2010, a reexamination of the Veteran's joints was conducted.  The VA examiner indicated that the Veteran has a standing limitation of 2 minutes and functional limitation on walking of 100 feet.  The examiner further states the Veteran's joint disability impacts on occupation activities included "decreased mobility, problems with lifting and carrying and pain" 


In May 2011, an additional examination was conducted of the Veteran's joints and employability.  The VA examiner in reference to the Veteran's employability stated: "[d]ecreased mobility [p]roblems with lifting and carrying, [w]eakness or fatigue, [d]ecreased strength: lower extremity, [p]ain.  He would be able to perform light duty or desk jobs."

In addition to the medical evidence, the Veteran has submitted personal statements and a lay statement from a former employer, J. W. M., a door and window installer.  Both the Veteran and J. W. M. reiterated the Veteran's physical limitations, as reflected in the medical evidence.  However, neither the Veteran nor J. W. M. suggests that the Veteran is unable to engage in sedentary employment with the appropriate accommodations for his physical limitations.

As a whole, the VA records reflect that physically the Veteran would be unable to do work that required long standing, walking and lifting.  Mentally, the Veteran's PTSD was observed to cause occasional decrease in work efficiency and periods of inability to perform occupational tasks with generally satisfactory functioning. 

While the Board does not doubt that the Veteran's service-connected disabilities have some effect on his employability, as evidenced by his current combined 50 percent disability rating, the weight of the evidence does not support the notion that his service-connected disabilities are of such severity so as to warrant referral to the Director of the Compensation and Pension Service to assess whether his participation in any form of substantially gainful employment is precluded.  The Board believes that the symptomatology associated with the service-connected disabilities is appropriately compensated by the currently assigned 50 percent combined rating.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The only evidence in this case in support of the grant of a TDIU is the Veteran's own contentions.  While he is competent to discuss the symptoms of his service-connected disabilities and his perception of their effect on his unemployment, his assertions are outweighed by the evidence, which is thoroughly discussed analyzed above.  In this regard, the Board finds the Veteran's occupational and vocational history, in conjunction with the medical evidence, simply does not show he is unable to secure and follow substantially gainful occupation by reason of his service-connected disabilities.  The VA examiners' conclusions, in particular, are persuasive as they included a review of medical records, the Veteran's reported history, and contemporaneous physical examinations.

The Board emphasizes that in accordance with 38 C.F.R. § 4.16(b), the assignment of TDIU on an extra-schedular basis may be referred to and considered by the Director, Compensation and Pension Service, when the appropriate circumstances arise, to determine whether a veteran is unemployable by reason of service-connected disabilities but who fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The Board reiterates that the Veteran does not meet the percentage requirements for TDIU on a schedular basis.  Moreover, as there is no evidence to support a finding that his disabilities are outside the norm, the Board finds that referral for extra-schedular consideration is not warranted at any time during the pendency of the Veteran's appeal.  Van Hoose, 4 Vet. App. 361.  In view of the Veteran's education and work history, which in the Board's estimation is sufficient for meeting the requirements of many sedentary jobs, the Board reiterates that referral for extra-schedular consideration is not warranted in this case.

In conclusion, the Veteran does not meet the percentage standard of one disability rated at 60 percent, or a disability ratable at 40 percent or more with a combined rating of 70 percent or more so as to meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  Additionally, in accordance with the reasons set forth above, the Veteran has not otherwise been found to be unemployable by reason of service-connected disabilities.  Accordingly, a basis for a grant of TDIU on a schedular or extra-schedular basis has not been presented.  As such, the benefit of the doubt doctrine is inapplicable, and the claim for TDIU must be denied.  See 38 U.S.C.A. § 5107(b) (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


